1

2

3

4                                   UNITED STATES DISTRICT COURT
5                                     EASTERN DISTRICT OF CALIFORNIA

6

7     LEONARD RANSOM, JR.,                                       Case No. 1:11-cv-01709-LJO-EPG (PC)
8                            Plaintiff,                          ORDER RE: PLAINTIFF’S LETTER FILED
                                                                 JANUARY 27, 2020
9                 v.
                                                                 (ECF NO. 332)
10    DANNY HERRERA and RICKY
      BRANNUM,
11
                             Defendants.
12

13

14            Plaintiff, pro se, filed a letter with the Court on January 27, 2020. (ECF No. 332). In the

15   letter, Plaintiff complains that date the settlement payment is due has been extended several

16   times. On February 4, 2020, Defendants filed a response regarding the status of the settlement

17   payment. (ECF No. 334).1 According to Defendants, the settlement is now “in processing and

18   Plaintiff will receive payment by the 180-day deadline set forth under the terms of the revised

19   settlement agreement.” (Id. at 2).

20            The Court will take no action at this time. If Plaintiff does not receive payment pursuant

21   to the terms of the settlement agreement, Plaintiff may file a motion to enforce the settlement

22   agreement.
     IT IS SO ORDERED.
23

24       Dated:        February 5, 2020                                   /s/
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27
28            1
               While Plaintiff’s counsel was served with a copy of the response, it does not appear that Plaintiff was
     served with a copy of the response.
                                                                 1
